                                 UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF IOWA
                                            WESTERN DIVISION
------------------------------------------------------------------------X
JOHN DOE,                                                               :
                                                                        : Civil Action No:
                           Plaintiff,                                   :
                                                                        :
                                                                        :
                  -against-                                             :
                                                                        :
                                                                        :
DORDT UNIVERSITY f/k/a/ DORDT COLLEGE;                                  :
DORDT UNIVERSITY BOARD OF TRUSTEES;                                     : DECLARATION OF
HOWARD WILSON, individually and as agent for                            : ADRIENNE LEVY, ESQ.
Dordt University; ROBERT TAYLOR, individually                           :
and as agent for Dordt University; DEREK BUTEYN,                        :
individually and as agent for Dordt University;                         :
and ERIN OLSON, individually and as agent for                           :
Dordt University;                                                       :
                                                                        :
                           Defendants.                                  :
------------------------------------------------------------------------X



        Adrienne Levy, Esq., hereby declares, subject to the penalties of perjury pursuant to

28 U.S.C. § 1746:

        1.      I am an attorney-at-law of the States of New Jersey and New York.

        2.      I am an associate at the law firm of Nesenoff & Miltenberg, LLP, co-counsel of

record for the Plaintiff in this matter. In that capacity, I am fully familiar with the facts and issues

set forth in this Declaration, which is being submitted in support of Plaintiff’s ex parte motion to

proceed pseudonymously and for a protective order.

        3.      The detailed allegations underpinning the instant action are set forth in the

Complaint, which is incorporated herein by reference.




                                             Page 1 of 3

      Case 5:19-cv-04082-CJW-KEM Document 2-1 Filed 12/05/19 Page 1 of 3
        4.        Plaintiff states that during the Title IX matter at Dordt, and since then, he

maintained confidentiality to the greatest extent possible, discussing the case only with those

necessary—including his immediate family, his legal counsel, and a few very close friends, for

emotional support. Plaintiff has made no social media postings, public statements, or otherwise

sought any attention on this matter. Plaintiff has had no media contact regarding anything relating

to this matter.

        5.        On or about September 13, 2019, I notified Defendants of Plaintiff’s identity in this

litigation.

        6.        Plaintiff states that he fears reprisal, harassment, and irreparable reputational harm

if his name is disclosed in the instant litigation. Plaintiff therefore seeks to proceed by pseudonym.

        7.        Attached hereto as Exhibit A are true and correct copies of the plaintiff’s motion

for pseudonym status and the court’s order granting pseudonym status in Doe v. Sioux City Cmty.

Sch. Dist., No. 15-CV-04246 (MWB) (LTS) (N.D. Iowa Dec. 29, 2015).

        8.        Attached hereto as Exhibit B is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Grinnell Coll., No. 17-CV-00079 (RGE) (SBJ) (S.D. Iowa July 10,

2017), ECF No. 39 in that case.

        9.        Attached hereto as Exhibit C are true and correct copies of the plaintiff’s motion

for pseudonym status and the court’s order granting pseudonym status in Doe v. McCarthy, No. 19-

CV-00096 (RGE) (CFB) (S.D. Iowa July 3, 2019).

        10.       Attached hereto as Exhibit D is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Carengie Mellon Univ., No. 17-CV-01574 (W.D. Pa. Dec. 6, 2017),

ECF No. 13 in that case.




                                               Page 2 of 3

      Case 5:19-cv-04082-CJW-KEM Document 2-1 Filed 12/05/19 Page 2 of 3
       11.     Attached hereto as Exhibit E is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Allegheny College, Docket No. 17-cv-00031 (W.D.Pa. May 1, 2017),

ECF No. 18 in that case.

       12.     Attached hereto as Exhibit F is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Univ. of Colorado, No. 14-cv-03027 (D. Colo. Nov. 13, 2014), ECF

No. 12 in that case.

       13.     Attached hereto as Exhibit G is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Swarthmore College, No. 2:14-cv-00532-SD (E.D. Pa. Jan. 29, 2014),

ECF No. 3 in that case.

       14.     Attached hereto as Exhibit H is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Williams Coll., Docket No. 13-cv-11740 (D. Mass. Sept. 5, 2013),

ECF No. 12 in that case.

       15.     Attached hereto as Exhibit I is a true and correct copy of the court’s order granting

pseudonym status in Doe v. George Washington Univ., Docket No. 11-cv-00696-RLW (D.D.C.

Apr. 8, 2011), ECF No. 2 in that case.

       I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is

true and correct.

Dated: New York, New York
       December 4, 2019
                                             /s/ Adrienne Levy
                                             Adrienne Levy, Esq. (pro hac vice pending)




                                           Page 3 of 3

      Case 5:19-cv-04082-CJW-KEM Document 2-1 Filed 12/05/19 Page 3 of 3
